           Case 2:18-cr-00322-APG-BNW Document 112 Filed 03/29/21 Page 1 of 3



 1   MONTI JORDANA LEVY, ESQUIRE
     Nevada Bar No. 8158
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   mlevy@wmllawlv.com
     Attorneys for Defendant Thien Dinh Le
 6
 7                                UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                     )
10                                                 )       CASE NO. 2:18-CR-00322-APG-BNW
            Plaintiff,                             )
11                                                 )
                    vs.                            )
12                                                 )
     THIEN DINH LE,                                )
13                                                 )
            Defendant.                             )
14                                                 )
15
                     STIPULATION TO CONTINUE SENTENCING HEARING
16                                   (Sixth Request)
17          IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
18   and through its attorney, Christopher Chiou, Acting United States Attorney, through Kevin Douglas
19   Schiff, Assistant United States Attorney; and Defendant Thien Dinh Le, by and through his counsel,
20   Monti Jordana Levy, Esquire, Wright Marsh & Levy, that the sentencing hearing currently scheduled
21   for April 28, 2021, at 1:00 p.m. be vacated and set to a date and time convenient to this Court, but
22   no sooner than sixty (60) days from the current sentencing date.
23          This stipulation is entered into for the following reasons:
24          1.      Defense Counsel needs additional time to review information and prepare for a
25   sentencing memorandum and presentation in support of a just and reasonable sentence.
26          2.      The parties agree to the continuance. Mr. Le is currently in custody and agrees to the
27   continuance.
28   ///
           Case 2:18-cr-00322-APG-BNW Document 112 Filed 03/29/21 Page 2 of 3



 1              3.     Additionally, denial of this request for continuance could result in a miscarriage of
 2   justice.
 3              4.     The additional time requested by this Stipulation is made in good faith and not for
 4   purposes of delay.
 5              5.     This is the sixth request for a continuance of the sentencing hearing.
 6              Dated this 24th day of March, 2021.
 7   Respectfully submitted:
 8   WRIGHT MARSH & LEVY                                     CHRISTOPHER CHIOU
                                                             ACTING UNITED STATES ATTORNEY
 9
10   BY /s/ Monti Jordana Levy                               BY       /s/Kevin Douglas Schiff
       MONTI JORDANA LEVY, ESQUIRE                              KEVIN DOUGLAS SCHIFF
11     Attorney for Defendant Jordan                            Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
           Case 2:18-cr-00322-APG-BNW Document 112 Filed 03/29/21 Page 3 of 3



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                      )
 4                                                  )       CASE NO. 2:18-CR-00322-APG-BNW
            Plaintiff,                              )
 5                                                  )
                    vs.                             )       ORDER
 6                                                  )
     THIEN DINH LE,                                 )
 7                                                  )
            Defendant.                              )
 8                                                  )
 9          Based on the Stipulation of the parties, the sentencing hearing in this matter is hereby
10   continued. The ends of justice served by granting said continuance outweigh the best interest of the
11   public and the defendant in a speedy sentencing, since the failure to grant said continuance would
12   be likely to result in a miscarriage of justice, and would deny the parties herein sufficient time and
13   the opportunity within which to be able to effectively and thoroughly prepare for sentencing, taking
14   into account the exercise of due diligence.
15          IS IT HEREBY ORDERED that the sentencing in the above-captioned matter currently
16                                                                             June 30
     scheduled for April 28, 2021, at 1:00 a.m., be vacated and continued to _______________, 2021,
17       2:00 __.m.
     at _____ p

18                  March 29, 2021
            DATED: _________________
19
20                                                          _______________________________________
                                                            ANDREW P. GORDON
21                                                          United States District Judge
22
23
24
25
26
27
28


                                                        3
